        '        ---   -----~--



1   ~   :I'--·•
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of!



                                                  UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                   V.                                      (For Offenses Committed On or After November I, 1987)



                                           Edgar Rojas-Herrera                             Case Number: 3:19-mj-22631




         REGISTRATION NO. 86194298
                                                                                                                           JUL O2 Z019
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint                                                         C'...CR'{. !!.~ ..
          D was found guilty to count(s)                                                                    soun--:.::;:,,i i...::,T;t_.         c; '~\ --~~:;\)
              after a plea of not guilty.                                                                  ~-------,------ ...,......... ·-····------ ·······-
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                         Nature of Offense                                                             Count Number(s)
         8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                   1

             D The defendant has been found not guilty on count(s)
                                                                                     --------------------
             •    Count(s)
                                  ------------------
                                                                                            dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                               ~ TIME SERVED                         •    _ _ _ _ _ _ _ _ _ _ days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Tuesday, July 2, 2019
                                                                                         Date of Imposition of Sentence



                     DUSM
                              /   1   ··


            Received -I - - - - - - - -
                                                                                         H1'1LtLOCK
                                                                                         UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                           3:19-mj-22631
